Citation Nr: 0613820	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  98-02 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
diagnosed as schizophrenia


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

R. Correa Grau, Psychiatrist




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1957 to December 
1958 and from December 1963 to January 1969.

This appeal if from a rating decision of the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA examined the veteran in May 2003 and obtained a medical 
opinion from the examiner on whether there is a nexus between 
the veteran's diagnosed schizophrenia and his military 
service.  The examiner reported his review of the service 
medical records, noting that there was a record of an 
overnight hospital admission for psychiatric observation in 
December 1964 resulting in a finding of no psychiatric 
disease.

The appellant's wife wrote in a January 2006 statement that 
the examiner misstated the record.  She reported that the 
veteran submitted service medical records with a January 1990 
statement that showed additional psychiatric hospitalization 
in service and notation of psychotic symptoms.  Review of the 
claims file confirms that in July 1990 the veteran submitted 
service medical records showing a notation of "strange 
ideas" in September 1964, and complaints of psychiatric or 
emotional symptoms in November and December 1964, with a 
clinical cover sheet showing a 10-day hospitalization in 
Alaska and other treatment notes from prior to the overnight 
hospitalization referenced in the May 2003 VA examination 
report.  The originals of those documents are in the manila 
envelope in the claims file containing the hospital report 
referenced in the May 2003 examination report.

It is unascertainable from the examiner's May 2003 report 
whether he saw the other records.  If the examiner reviewed 
the other records and dismissed them as uninformative, it is 
unfortunate that he did not say so in his report.  The Board 
cannot speculate on that point.  Whether they show psychotic 
symptoms, or whether they otherwise evidence onset of 
schizophrenia in service is a medical question that the Board 
cannot answer except based on a medical opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  In short, the May 
2003 examiner, or another competent reviewer of the service 
medical records, must opine whether the psychiatric service 
medical records show a nexus between the veteran's current 
schizophrenia and his military service when those records are 
considered in the context of all the evidence.

Additionally, there is no hospital discharge summary 
corresponding to the hospitalization at Elmendorf Air Force 
Hospital for 10 days ending November 30, 1964.  They might be 
among clinical records of that facility.  VA must attempt to 
obtain them.  38 C.F.R. § 3.159(c)(3) (2005).

Finally, in March 2006, the AMC mailed to the veteran's 
address of record a letter notifying him of the rating and 
effective date elements of a claim for service connection.  
In April 2006, the AMC received the veteran's March 2003 
notice of a change of address.

Accordingly, the case is REMANDED for the following action:

1.  Mail to the veteran's current address 
the March 29, 2006, letter advising the 
veteran of the rating and effective date 
elements of his service connection claim.

2.  Obtain the clinical records from the 
veteran's hospitalization at Elmendorf Air 
Force Hospital ending November 30, 1994, 
and any other 1964 clinical records from 
that facility showing psychiatric 
evaluation or treatment, and associate 
them with the claims file.

3.  Return the claims file to the May 2003 
VA psychiatric examiner, if practicable, 
or other psychiatrist or psychologist to 
review the service medical records 
pertaining to the veteran's psychiatric 
complaints or symptoms as shown in the 
service medical records September 5, 1994 
(among the records submitted in January 
1990, but not in the envelope of service 
records), in the service progress notes of 
November and December 1964 (in the manila 
envelope of service records), and any 
other psychiatric records VA obtains in 
response to instruction one (1).

*	Based on review of the entire 
psychiatric history as documented 
from the service records to the 
present, provide an opinion amending 
or confirming the May 2003 VA opinion 
regarding whether it is likely, at 
least as likely as not, or unlikely 
that the veteran's schizophrenia 
began in service or was present 
within one year following his January 
1969 discharge from service.

4.  Readjudicate the claims at issue.  
If any claim remains denied, provide 
the appellant and his representative an 
appropriate supplemental statement of 
the case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





